Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant's representative Jenni R. Moen on 04/15/2021.
The application has been amended as follows: 
Claims 9 and 20 have been amended as follows:

Claim 9
The method according to claim [[8]] 1, wherein if the output recommendation had been produced using clustering and obtained from the largest cluster then the operations of increasing and reducing the value of the parameter indicative of viability of individual machine-learning processes are applied only to the individual machine- learning processes having their recommendations in the largest cluster.


Claim 20
The apparatus according to claim [[19]] 12, wherein if the output recommendation had been produced using clustering and obtained from the largest cluster then the apparatus is operative to apply increase or reduction of the value of the parameter indicative of viability of individual machine-learning processes only to the individual machine-learning processes having their recommendations in the largest cluster.


Allowable Subject Matter
Claims 1-7, 9-10, 12-18, 20, 45 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Soe Hlaing/Primary Examiner, Art Unit 2451